IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-66,939-01


LONNIE DIAMOND JEFFERSON, Relator

v.

CRIMINAL DISTRICT COURT NUMBER 4, Respondent





ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NOS. C-4-0559121-A & C-4-0559126-A

FROM TARRANT COUNTY



 Per curiam.

O R D E R


	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he contends that he filed an application for a writ of habeas corpus
in the Criminal District Court Number 4 of Tarrant County, that more than 35 days have elapsed, and
that the application has not yet been forwarded to this Court. Relator contends that the district court
entered an order designating issues in February, 2006.
	 In these circumstances, additional facts are needed.  The respondent, the judge of the
Criminal District Court Number 4 of Tarrant County, is ordered to file a response with this Court
by having the District Clerk submit the record on such habeas corpus application, by finding that no
such application has been filed, or by setting out the reasons that no findings have been made since
the order designating issues was entered.  This application for leave to file a writ of mandamus will
be held in abeyance until the respondent has submitted the appropriate response.  Such response shall
be submitted within 30 days of the date of this order.

Filed:  March 21, 2007
Do not publish